 In theMatterofRICE-STIR DRY GOODSCOMPANY,EMPLOYERandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCALNo.1,AFL,PETITIONERCase No. 14-RC-11.-Decided July 14,1948.Lewis, Rice, Tucker, Allen and Chubb,byMessrs. Robert T. BurchandWilliam F. Guffey, Jr.,of St. Louis, Mo., for the Employer.Messrs. Frank JacobsandJames Hartman,of St. Louis, Mo., for thePetitioner.Miss Emily CronheimandMr. Edward C. Brown,of St. Louis, Mo.,for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at St. Louis,Missouri, on February 26, 1948, before Harry G. Carlson,hearingofficer.The hearing officer's rulings made at thehearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRice-Stix Dry Goods Company is a Missouri corporation engaged inthe manufacturing and wholesaling of dry goods in St. Louis, Missouri,and other places.Only the St. Louis wholesale dry goods house isinvolved in this proceeding.During the past year the Employer received goods at its St. Louiswholesale house valued in excess of $200,000, of which approximately50 percent came from outside the State of Missouri.During the sameperiod, the Employer shipped goods from its St. Louis wholesalehouse valued at more than $200,000, of which approximately 50 percentwas delivered to points outside the State.'The Employee's request for oral argument is hereby dewed,as the record and briefsfiled herein,in our opinion,adequately present the issues and positions of the parties78 N. L It. B., No 37.311 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United DistributionWorkers, herein called the Intervenor, is anunaffiliated labor organization, claiming to represent employees ofthe Employer.2III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit composed of "all electrical workers,"excluding all other employees and supervisors.3The Intervenor con-tends, and the Employer agrees, that the only appropriate unit is theplant-wide unit, which the Intervenor's predecessor has representedsince 19414The Employer's maintenance department is composed of approxi-mately 53 employees superdised by a Building Engineer and severalassistants.Twelve of these are assigned to electrical maintenancework.In this maintenance department there are, at one level, jobclassificationssuch as carpenter, electrician, engineer, and furniturefinishers; at a lower level, maintenance workers, who are assigned tomake minor repairs under the direction of machinists and electricians;and at a still lower level, maintenance helpers, who may be assignedto perform manual tasks and to assist anyone else.In the unit sought by the Petitioner, there are seven employeesclassified as electricians, two as maintenance workers, and one as a2United Distribution Woikers is iecognized by the Employer as the successor to the St.Louis Joint Council,United Retail,Wholesale & Department Store Union,CIOThe St.Louis Joint Council was servedwith noticeof hearing but did not appear8The petition,before it was amended at the hearing,described the unit to include "allelectricalmaintenance employees"Neither description is free of ambiguity,because ofthe Employer's job-classifications and the nature of its operationsThere is one experiencedelectrician who refuses to acknowledge the authority of the foreman,and he and his helperreceive their instructionsdirectlyfrom the Building Engineer or his assistant.It is notclear from the record whether or not these two employees are included in the proposed unitOur disposition of this case makes it unnecessary to resolve this question4The Employer and the Intervenor's predecessor have had collective bargaining contractssince November 1941The Employer and the Intervenor contend that their contract datedAugust 21,1947, is a bar to this proceeding.That agreement, extending union iecogni-tion and union security for 1 yeas, was made in order to take advantage of Section 102 of theAct as amended, which provides that such contracts if made between the enacting date andthe effective (late of the Act shall not constitute an unfair labor practiceThis cent, act wasnot intended as a complete bargaining contract or as a renewal of the existing contract, (lid-not contain substantive terms with regard to conditions of employment,and is not such acontract as would bar our consideiation of a question concerning representationMatter.of Peoima Wholesale Liquor DistributorsAssociation,et al,74 N L R B 208 RICE-STIX DRY GOODS COMPANY313maintenance helper.One of the electricians is the working foreman,who lays out job assignments for the others in the group, and who hasauthority to make recommendations with regard to the promotion,transfer, or discharge of employees.Of the other six electricians, fivewere hired as maintenance workers or helpers, and, after 2 years or less,were promoted to electricians.Two of these five had had a few months'previous experience in electrical work.Thus, in the allegedly appro-priate unit, there appear to be only two experienced electricians, oneof whom is a supervisor within the meaning of the Act, and five otherelectricians who have a maximum of 2 years' experience.The Peti-tioner ordinarily requires a 4-year apprenticeship before a person mayqualify as an electrician.The electricians and their helpers work throughout the building,repairing fixtures, installing conduits, and maintaining electrical ap-pliances.When their work load becomes unduly heavy, as it has onseveral occasions in the past, maintenance workers who normally dopainting, carpentry, or other work, are assigned to assist the electricalcrew.Conversely, if the electrical work is slack, some of the electri-cians and their helpers may be assigned to other work. Such assign-ments have not been frequent or of long duration. Estimates of theproportion of time spent upon such non-electrical work varied from 5to 25 percent.A considerable portion of the Employer's electrical installationwork is done by outside contractors.The Employer's electricianswould be qualified to do some but not all of this work.All the employees in the Employer's plant have the same hours, vaca-tions, sick leave benefits, and group insurance.All employees in themaintenance department have the same pay scales, and check in andout and dress in the same locker room; and the seniority plan is applic-able to the department as a whole.From the foregoing facts, it appears that the maintenance depart-ment is an integrated operating group with no clear demarcation alongcraft lines.The electricians are, for the most part, not skilled crafts-men; their work is not confined strictly to electrical work; nor is theelectrical work performed solely by electricians.Under these circum-stances, particularly in view of the long and successful history of col-lective bargaining on a plant-wide basis, we find no reason for settingthe electricians and their helpers apart from the remainder of theemployees.As we have held that the bargaining unit sought by the Petitioner isinappropriate for collective bargaining purposes, we find that noquestion affecting commerce exists concerning the representation of '314DECISIONS OF NATIONAL LABOR RELATIONS BOARD-employeesof the Employer within themeaning of Section9 (c) (1)and Section 2 (6) and(7) of the Act.We shall, therefore,dismiss thepetition.ORDERUpon the basis of the foregoing findings of fact and the entire recordin this proceeding, it is hereby ordered that the petition for investiga-tion and certification of representatives of employees of Rice-Stilt DryGoods Company, St. Louis, Missouri, filed by Local No. 1, Inter-national Brotherhood of Electrical Workers, AFL, be, and it herebyis, dismissed.